Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10 and 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yates et al (5,403,312).
	Yates et al provide an elongate treatment tool (16) having a treatment portion (50).  As seen in Figure 13, the treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface (355B) overlaps and 
	Regarding claim 2, the second electrode is made up of a plurality of electrode members having the same pole (i.e. each electrode member on either side of the insulative member).  Regarding claims 3 and 4, see Figure 13.  Regarding claim 10, the second insulative surface is a pad (i.e. insert) that is electrically insulative.  Regarding claim 12, see Figure 13 which shows a flush surface between each electrode and insulative surface.  Regarding claim 13, each surface includes a slit (326,342) for the advancement of a cutting blade into and out of the slits.
	Regarding claim 14, Yates et al disclose a treatment system comprising an energy source (60 – Figure 2), and elongated tool (10) and a treatment portion (50) at the distal end.  The treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface (355B) overlaps and directly contacts the first electrode (352) and the first insulative surface (355A) to prevent shorting of the electrodes.  See Figure 13.

Regarding claim 18, Yates et al disclose a treatment system comprising an energy source (60 – Figure 2), and elongated tool (10) and a treatment portion (50) at the distal end.  The treatment portion includes a first treatment surface (334) having a first electrode (352) and a first insulative surface (355a) where the first electrode is disposed in the center of the surface with the insulative surface disposed outwardly from the first electrode.  A second treatment surface (332) includes a second insulative surface (355B) disposed at the center of the treatment surface with a second electrode (318) disposed outwardly from the second insulative surface.  The first and second treatment surfaces are movable about a turn shaft (e.g. pivot) to open and close the jaw members.  When the first and second treatment surfaces are held in abutment (i.e. closed), the first insulative surface abuts against the second electrode and the second insulative surface, and the second insulative surface (355B) overlaps and directly contacts the first electrode (352) and the first insulative surface (355A) to prevent shorting of the electrodes when the jaws are closed and there is no gap between the surfaces. See Figure 13.


Claims 1-6, 8 and 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truckai et al (2005/0159745).
	Truckai et al provides an elongate tool (90) having a treatment portion (100A – Figure 1) wherein the treatment portion includes a first treatment surface (132A – Figure 
	Regarding claim 2, the second electrode is made up of a plurality of separate electrode surfaces (i.e. on either side of the insulative surface) that have the same potential.  Regarding claim 3, the first insulative surface (125) has an abutment surface for abutting against the second electrode and the second insulative surface (Figure 10B).  Regarding claim 4, see Figure 9 which shows an embodiment whereby the first and second treatment surfaces are formed as a projected surface.  Regarding claims 5 and 6, Truckai et al provide a heating means (i.e. a heater) to treat tissue during treatment (Abstract).  Regarding claim 8, see Figures 10A and 10B.  Regarding claim 10, the second insulative surface (130) is formed as a pad that is electrically insulative (Figures 10A and 10B, for example).  Regarding claims 11 and 12, the first and second surfaces are flat/flush surfaces (Figure 10A).  Regarding claim 13, Figure 9 shows an embodiment whereby the first and second surfaces include slits to allow a cutter to be advanced into and out of the slits to cut tissue.  

	Regarding claims 15, the second electrode comprises two separate electrode members (the bottom of 132B on either side of the insulation member 130) that are connected to the same electrical potential (-).  Regarding claim 16, see Figure 10B.  Regarding claim 17, see embodiment of Figure 9 whereby the first and second surfaces are each formed as a projected surface relative to a slit (160).  
	Regarding claim 18, see above discussion which discusses all the limitations. Regarding claim 19, see Figure 10B which shows the first insulation surface (125) having first and second surfaces (e.g. on either side of electrode (140)) whereby both .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Truckai et al (745) in view of the teaching of Mollenauer (7,396,356).
	The Truckai et al reference has been addressed previously.  While Truckai et al provide a heating means to heat tissue, there is no express disclosure of an ultrasonic energy means to generate heat in tissue.
	Mollenauer et al disclose a similar forceps device for providing heat to tissue grasped in the jaws.  In particular, Mollenauer et al fairly teach that a heating means may be provided to heat tissue, and the heating means may be RF energy, or alternative heating elements such as ultrasound or microwave elements (col. 9, lines 33-37).  To have provided the Truckai et al device, which discloses RF heating elements, with an ultrasonic heating element to heat tissue grasped by the jaws would have been an obvious modification for one of ordinary skill in the art since Mollenauer et al fairly teach that it is known to substitute an ultrasound heater means for an RF heating means in an analogous forceps device.

9 is rejected under 35 U.S.C. 103 as being unpatentable over Yates et al (‘312) and further in view of the teaching of Hosaka et al (2014/0135756).
Yates et al fail to specifically disclose a fluororesin as the insulative material.  The examiner maintains that the various different types of insulation are generally well-known to those of ordinary skill in the art.  In particular, Hosaka et al specifically teach of using a fluororesin as an insulating material for insulating electrical portions of an endoscopic forceps device.  See, for example, paragraph [0014].
To have used a fluororesin as the insulating material in the Yates et al device would have been an obvious consideration for one of ordinary skill in the art, particularly in view of the teaching of Hosaka et al who discloses several different insulating materials including a fluororesin as an insulator in a similar forceps device.
Response to Arguments
Applicant's arguments filed December 16, 2021 have been fully considered but they are not persuasive.
Initially, it is noted that only the Yates (‘312) reference was discussed during the Interview Summary of December 13, 2021.  The examiner noted that it may be possible to distinguish the instant claims by recite insulating surfaces that overlapped the electrodes.  However, the examiner maintains that the second insulative surface (355B) of Yates et al as shown in Figure 13 clearly overlaps the first electrode (352 on the top jaw) and the first insulative surface (355a on the top jaw) as recited in the claims.  Applicant could reasonably argue that the first insulative surface (355a) does not overlap and directly contact the second electrode (318 – bottom jaw) since Figure 13 appears to show the first insulative surface (355a) ends in line with the second 
Applicant has not addressed any of the other prior art references, including the Truckai reference.  The examiner maintains the Truckai reference also continues to read on the claim language as amended.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/February 7, 2022